DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The 
	Claims 3, 5 and 8 are also rejected as a result of being dependent on claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 5 and 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ochiai et al. (U.S. 2017/0251163), hereinafter Ochiai in view of Schulz (U.S. 2017/0350718) and further in view of Rosenblum (U.S. 2009/0036145).

	Regarding claim 1, Ochiai discloses an information processing system comprising: 
	a vehicle ([0018]); and 

	wherein the vehicle is configured to acquire information on an occupant in a passenger compartment of the vehicle ([0018]), 
	acquire position information of the vehicle ([0042], [0018] and fig. 2), 
	acquire information on a traveling environment of the vehicle ([0018]-[0019]), and
	wherein the circuitry is configured to 
	calculate a degree of excitement of the occupant in the passenger compartment of the vehicle based on the information on the occupant ([0018] and [0074]),
	determine whether the vehicle has traveled to the vicinity of a hidden tourist attraction based on the degree of excitement of the occupant ([0018]-[0019] and fig. 2, #214), and
	when determining based on the degree of excitement of the occupant that the vehicle has traveled to the vicinity of the hidden tourist attraction ([0019] and fig. 2, #214), generate tourist attraction information including the position information of the vehicle that is acquired at a point at which the determination has been performed (fig. 2, #222), the information on the traveling environment acquired at the point, the information on the traveling environment includes at least one of information on smells of nature, a temperature, a humidity, and sounds of nature ([0020]). 
	Ochiai does not explicitly disclose wherein the vehicle acquires a traveling direction of the vehicle, and wherein the tourist attraction information includes the traveling direction of the vehicle acquired at the point.
	However, Schulz teaches, wherein the vehicle acquires a traveling direction of the vehicle (Schulz [0065] and fig. 5, #100), and 
	when determining based on the degree of excitement of the occupant (Schulz [0064]) that the vehicle has traveled to the vicinity of the hidden tourist attraction (Schulz [0065]), generate tourist 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ochiai’s system with the missing limitations as taught by Schulz to assist in the generation of potential occupant vectors (Schulz [0065]).

	Ochiai does not explicitly disclose transmitting the tourist attraction information to an information processing terminal of a travel agency.
	However, Rosenblum teaches, wherein the circuitry is configured to transmit the tourist attraction information to an information processing terminal (Rosenblum [0021]) of a travel agency (Rosenblum [0023]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system taught by Ochiai in view of Schulz with the missing limitations as taught by Rosenblum to provide value-added services to the user (Rosenblum [0023]).

	Regarding claim 3, Ochiai in view of Schulz and Rosenblum teaches the information processing system according to claim 1, wherein the tourist attraction information further includes the degree of excitement of the occupant which is calculated at the point (Ochiai [0018]). 

	Regarding claim 5, Ochiai in view of Schulz and Rosenblum teaches the information processing system according to claim 1, wherein the vehicle includes an outside camera that captures a traveling 

Regarding claim 8, Ochiai in view of Schulz and Rosenblum teaches the information processing system according to claim 1, wherein the vehicle includes an inside camera that images the passenger compartment in the vehicle and is configured to acquire the information on the occupant from an image captured by the inside camera (Ochiai [0053]). 

Regarding claim 9, Ochiai in view of Schulz and Rosenblum teaches a non-transitory storage medium storing a program that operates in an information processing system including a vehicle and circuitry configured to acquire information acquired by the vehicle from the vehicle, the program causing the vehicle to perform (Ochiai [0021] and [0044]): acquiring information on an occupant in a passenger compartment of the vehicle; acquiring position information of the vehicle, acquiring a traveling direction of the vehicle, and acquiring information on a traveling environment of the vehicle, and the program causing the circuitry to perform: calculating a degree of excitement of the occupant in the passenger compartment of the vehicle based on the information on the occupant; determining whether the vehicle has traveled to the vicinity of a hidden tourist attraction based on the degree of excitement of the occupant; when the circuitry determines that the vehicle has traveled to the vicinity of the hidden tourist attraction, generating tourist attraction information including the position information of the vehicle, the traveling direction of the vehicle that are acquired at a point at which the determination has been performed, the information on the traveling environment acquired at the point, and the information on the traveling environment includes at least one of information on smells of nature, a temperature, a humidity, and sounds of nature; and transmitting the tourist attraction information to an information processing terminal of a travel agency (see claim 1 citations). 

Regarding claim 10, Ochiai in view of Schulz and Rosenblum teaches a control method in an information processing system including a vehicle and circuitry configured to acquire information acquired by the vehicle from the vehicle, the control method comprising: causing the vehicle to acquire information on an occupant in a passenger compartment of the vehicle; causing the vehicle to acquire position information of the vehicle; causing the vehicle to acquire a traveling direction of the vehicle; causing the vehicle to acquire information on a traveling environment of the vehicle causing the circuitry to calculate a degree of excitement of the occupant in the passenger compartment of the vehicle based on the information on the occupant causing the circuitry to determine whether the vehicle has traveled to the vicinity of a hidden tourist attraction based on the degree of excitement of the occupant; and when the circuitry determines that the vehicle has traveled to the vicinity of the hidden tourist attraction, causing the circuitry to generate tourist attraction information including the position information of the vehicle and the traveling direction of the vehicle that are acquired at a point at which the determination has been performed, the information on the traveling environment acquired at the point, and the information on the traveling environment includes at least one of information on smells of nature, a temperature, a humidity, and sounds of nature, and causing the circuitry to transmit the tourist attraction information to an information processing terminal of a travel agency (see claim 1 citations).

Response to Arguments
Applicant's arguments filed 11/29/21 in regards to the previously presented portions of the claims have been fully considered but they are not persuasive.

On pgs. 6-8 of the Applicant’s Response, the Applicant argues that the cited references do not teach the amended limitations of the independent claims.
	The Examiner respectfully disagrees. After further consideration of the cited references and as cited above, under the broadest reasonable interpretation of “a degree of excitement”, Ochiai discloses calculating “a degree of excitement” of the occupant ([0018] and [0074]). Ochiai further discloses circuitry, ([0021] and [0044]), acquiring information on the traveling environment of the vehicle ([0018]-[0019]), and capturing sounds of the environment exterior to the vehicle ([0020]). Rosenblum teaches transmitting user or tourist information to a travel agency ([0023]). Therefore, the combination of Ochiai, Schulz and Rosenblatt teaches the Applicant’s amended limitations as currently written.
	As detailed in the attached interview summary, the Examiner suggests further defining the “degree of excitement” according to [0044], [0046] and fig. 4 of the Applicant’s Specification as filed. In addition, further details regarding the specific processing done at the travel agency may help bring the application closer to allowance.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Frank et al. (U.S. 2016/0170998) discloses an excitement score of a user ([0511]) and sensing environmental conditions such as smells, temperature, humidity and sounds ([1657]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW KWAN whose telephone number is (571)270-7073.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW K KWAN/Primary Examiner, Art Unit 2482